
	
		I
		111th CONGRESS
		2d Session
		H. R. 6512
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2010
			Mr. Space (for
			 himself, Mr. Austria, and
			 Mr. Wilson of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  prevent the catastrophic loss of wage index reclassification.
	
	
		1.Preventing catastrophic loss
			 of Medicare wage index reclassificationSection 1886(d)(10)(D) of the Social
			 Security Act (42 U.S.C. 1395ww(d)(10)(D)) is amended by adding at the end the
			 following new clause:
			
				(vii)Under the Secretary's guidelines described
				in clause (i), in the case of a hospital that was reclassified by the Board for
				fiscal year 2010 to a specific Metropolitan Statistical Area or New England
				County Metropolitan Area and which would no longer qualify for such
				reclassification to that same Metropolitan Statistical Area or New England
				County Metropolitan Area for fiscal year 2011 and if for fiscal year 2011 the
				average wage index for the geographic area in which such hospital is located is
				at least 0.1 less than such hospital's average wage index for fiscal year
				2010—
					(I)such hospital's reclassification for
				fiscal year 2011 shall be extended until the end of fiscal year 2013;
					(II)such extension shall not result in
				the recalculation of any diluted wage index for hospitals otherwise utilizing
				the wage index of the geographic area to which such hospital is reclassified;
				and
					(III)the Secretary shall implement such
				extension on a budget neutral basis as though such hospital satisfied the
				guidelines published by the Secretary under clause (i) for fiscal year 2011 and
				each subsequent fiscal year to which subclause (I)
				applies.
					.
		
